Citation Nr: 1722730	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a right side condition.

4.  Entitlement to service connection for concentration problems.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to a nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1971 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection.  A November 2014 decision denied a nonservice-connected pension and a TDIU.

In correspondence dated March 2017, the Veteran requested that his case be advanced on the docket due to illness.  Generally, applications for review on appeal are docketed in the order in which they are received.  However, a case may be advanced on the docket under certain circumstances, to include serious illness.  38 C.F.R. § 20.900(a), (c).  

In support of his motion, he submitted a February 2016 letter from his treating psychiatrist, who noted that he had cognitive impairment that prevented him from living alone safely, and that his wife managed their household, including his medications.  A November 2016 letter from his primary care physician indicated that the severity of his chronic medical conditions prevented him from being employed.

The Board has considered this evidence and acknowledges the Veteran's medical condition.  However, as there is no indication that the Veteran is terminally ill or otherwise has a time-sensitive medical issue, advancing his case on the docket is not appropriate at this time and the motion is denied. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2013 VA Form 9, the Veteran declined to have a hearing before the Board.  However, in the recently filed August 2016 VA Form 9, he indicated that he wanted a Board videoconference hearing.  To date, this hearing has not been scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time and location for this hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




